REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-14 and 16-25 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest an inserter for attaching a modular yoke to a bone screw and for providing an indication of attachment, comprising: a tubular body having a central lumen, a distal end, a proximal end, and an attachment portion for releasable attachment to the yoke having a bottom opening for receipt of a head of said bone screw; an elongate inner shaft having a distal end and a proximal end, said distal end of the elongate inner shaft including a portion configured to be received into said yoke, said inner shaft being axially movable within said central lumen from a first axial position to a second axial position in response to the introduction of the head of said bone screw into the bottom opening of said yoke; and an indicator button supported by said tubular body and movable automatically relative to said tubular body in response to axial movement of said inner shaft from a first indicator position indicating the first axial position of said inner shaft relative to said tubular body to a second indicator position indicating the second axial position of said inner shaft relative to said tubular body.
Furthermore, no references, or reasonable combination thereof, could be found to disclose, or suggest n inserter for attaching a modular yoke to a bone screw and for providing an indication of attachment, comprising: a tubular body having a central lumen, a distal end and a proximal end, the distal end and an attachment portion for releasable attachment to the yoke having a bottom opening for receipt of a head of said bone screw; an elongate inner shaft having a distal end and a proximal end, said distal end including a portion configured to be received into said yoke, said inner shaft being axially movable within said central lumen from a first axial position to a second axial position in response to the introduction of the head of said bone screw into the bottom opening of said yoke; and an indicator mechanism supported by said tubular body and comprising an indicator button automatically movable relative to said tubular body from a first indicator position to a second indicator position in response to axial movement of said inner shaft toward the proximal end of said tubular body from said first axial position to said second axial position, said inner shaft being movable toward the distal end of said tubular body from said second axial position to said first axial position in response to manual movement of said indicator button from said second indicator position to said first indicator position.
Doubler et al. (U.S. Patent No.9,615,862 B1; hereinafter “Doubler”) disclose the claimed invention except for indicator button supported by said tubular body and movable automatically relative to said tubular body in response to axial movement of said inner shaft from a first indicator position indicating the first axial position of said inner shaft relative to said tubular body to a second indicator position indicating the second axial position of said inner shaft relative to said tubular body.  Doubler’s lever handle 14 is not movable automatically in response  to movement of the expander pin 24.  Instead, Doubler discloses wherein the expander pin 24 responds to manual movement of lever handle 14 (col.6, ll.11-29).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773